DETAILED ACTION
Prior objection to claim 3 has been withdrawn.
Prior rejection of claims 4-5 under 35 U.S.C. §112 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,991,306 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a circuit for driving a pixel, a method of driving the pixel to minimize short-term afterimage phenomenon resulting from hysteresis effect of a thin-film transistor (TFT) when the TFT is switched between images with different gray levels.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A method of driving a pixel applied to a circuit for driving the pixel, comprising: providing a driving transistor having a first end connected to a first node, a control end connected to a second node, and a second end connected to a third node; providing a writing circuit configured to transmit a data signal to the first node based on a first scanning signal; providing a first control circuit configured to transmit a first voltage signal to the first node based on a light emitting control signal; providing a reset circuit configured to transmit a reference signal to the second node based on a second scanning signal; providing a compensation circuit configured to put through a connection between the second end and the control end of the driving transistor based on a compensation control signal, wherein the compensation control signal is different from the first scan signal and the second scan signal, and the compensation circuit puts through the connection between the second end and the control end of the driving transistor, to make a driving transistor in a bias state; providing a second control circuit configured to transmit a signal of the third node to a first end of a light emitting element under the control of the light emitting control signal, wherein a second end of the light emitting element receives a second voltage signal; -2- providing an energy storage circuit connected between a first power end and the second node; controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit, and the second control circuit, so as to make the driving transistor in the bias state; controlling to turn on the writing circuit and the compensation circuit and turn off the first control circuit and the reset circuit, so as to write the data signal and a threshold voltage of the driving transistor to an energy storage circuit; and controlling to turn on the first control circuit and the second control circuit and turn off the writing circuit, the reset circuit, and the compensation circuit, so as to control the driving transistor to be turned on by the energy storage circuit to drive a light emitting element to emit light”, as recited in independent claim 1.
b) “The method of driving pixel according to claim 1, wherein: the writing circuit comprises: a first switching element, having a control end connected to a first scanning end, a first end connected to a data signal end, and a second end connected to the first node; the first control circuit comprises: a second switching element, having a control end connected to a light emitting control end, a first end connected to the first power end, and a second end connected to the first node; the reset circuit comprises: a third switching element, having a control end connected to a second scanning end, a first end connected to a reference signal end, and a second end connected to the second node; the compensation circuit comprises: a fourth switching element, having a control end connected to a compensation control signal end, a first end connected to the second end of the driving transistor, and a second end connected to the second node; the second control circuit comprises: a fifth switching element, a control end connected to the light emitting control end, a first end connected to the third node, and a second end connected to the first end of the light emitting element, wherein the controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit and the second control circuit, to make the driving transistor in the bias state, comprises: the third switching element receiving the second scanning signal to turn on the third switching element, and transmitting the reference signal to the second node; and -4-the fourth switching element receiving the compensation control signal to turn on the fourth switching element, and putting through the connection between the second end and the control end of the driving transistor; and the controlling to turn on the writing circuit and the compensation circuit and turn off the first control circuit, the reset circuit and the second control circuit, to write the data signal and the threshold voltage of the driving transistor to the energy storage circuit, comprises: the first switching element receiving the first scanning signal to turn on the first switching element, and transmitting the data signal to the first node; turning on the driving transistor under control of the energy storage circuit; and the fourth switching element receiving the compensation control signal to be turned on to compensate the driving transistor”, as recited in dependent claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627